Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Amendment
The amendment filed on 10/17/2022 has been entered into this application. Claim(s) 2 is/are cancelled. 


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, and 3-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bai et al. (2020/0004037 A1, previously cited reference).

Regarding claim 1, Bai discloses a laser projection module Structure (figs. 1-94: i.e. 30) includes/having an optical sheet configured to transmit light, the optical sheet comprising: 
the laser projection module (100) includes a substrate a surface or material on which elements are contain and/or assembled, the substrate made of a transparent material [pars. 0007, 0076] and a collimating element 20 includes a collimating incident surface 201 and diffractive element 30 includes a diffractive incident surface 301 and a diffractive exit surface 302 [par. 0110] defining a projection area and protective cover 52 a non-projection area surrounding the projection area (i.e. diffractive exit surface 302) as can be seen in the depicted drawing (fig. 30); 
a protective structure is a protective cover 21/31/52 on a surface of the substrate, the protective structure comprising the transparent diffraction conductive film 31 may be any of indium tin oxide (ITO), Nano silver wire and metal silver wire anticipates a metal circuit in the non-projection area and surrounding the projection area [pars. 0076, 0091, 0170, 223] (figs. 1-2, 15]; and 
an optical diffraction structure (30) on a side of the substrate opposite to the surface, the optical diffraction structure configured to diffract the light [pars. 0219];
wherein the metal circuit Nano silver wire and metal silver wire (i.e. 31/32) anticipates comprises a first input terminal input end 321 and a first output terminal output end 322; the first input terminal is opposite to the first output terminal; the metal circuit extends from the first input terminal toward the first output terminal in the non-projection area to surround the projection area, as can be seen in depicted drawing (figs. 2-11).

As to claim 3, Bai also discloses wherein the optical diffraction structure is a silicon dioxide film is a diffractive element [pars. 0003, 0007].
As to claims 4-6, Bai also discloses limitations such as, wherein a transparent protective film the transparent diffraction conductive film 31 is on a side of the metal circuit away from the substrate; the transparent protective film is made of an electrically insulative material and configured to protect the metal circuit [pars. 0007, 0085] (claim 4); wherein the protective structure further comprises a transparent conductive film the transparent diffraction conductive film 31 in the projection area, the transparent conductive film is on the surface of the substrate (claim 5); wherein the transparent conductive film the transparent diffraction conductive film 31 comprises plurality input ends 321 includes a second input terminal and plurality output ends includes 322 a second output terminal (claim 6), as can be seen in depicted drawing (figs. 9-11)[pars. 0086-91].



As to claim 7, Bai discloses a laser projection module laser projection module 100 (figs. 1-94), comprising: 
a laser emitter a laser emitter 10 configured to emit laser beams; 
an optical sheet is a transparent material on which collimating element 20 includes a collimating incident surface 201 and diffractive element 30 includes a diffractive [par. 0110] configured to convert the laser beams from the laser emitter into a diffracted laser pattern, the optical sheet comprising: 
the laser projection module 100 (figs. 1-94) includes a piece of material (as transparent material) made to form part of a surface and/or a board into which instruments or controls or device/elements are set is a substrate, the substrate made of a transparent material [pars. 0007, 0076] and a collimating element 20 includes a collimating incident surface 201 and diffractive element 30 includes a diffractive incident surface 301 and a diffractive exit surface 302 [par. 0110] defining a projection area and protective cover 52 a non-projection area surrounding the projection area (i.e. diffractive exit surface 302) as can be seen in the depicted drawing (fig. 30); 
a protective structure is a protective cover 21/31/52 on a surface of the substrate, the protective structure comprising the transparent diffraction conductive film 31 may be any of indium tin oxide (ITO), Nano silver wire and metal silver wire anticipates a metal circuit in the non-projection area and surrounding the projection area [pars. 0076, 0091, 0170, 223] (figs. 1-2, 15]; wherein the metal circuit Nano silver wire and metal silver wire (i.e. 31/32) anticipates comprises a first input terminal input end 321 and a first output terminal output end 322; the first input terminal is opposite to the first output terminal; the metal circuit extends from the first input terminal toward the first output terminal in the non-projection area to surround the projection area, as can be seen in depicted drawing (figs. 2-11); and 
an optical diffraction structure (30) on a side of the substrate opposite to the surface, the optical diffraction structure configured to diffract the laser beams [pars. 0219]; and 
a processor 40 is a controlling integrated circuit electrically connected to the metal circuit Nano silver wire and metal silver wire [pars. 0076, 0091, 0170, 223] (figs. 1-2, 15] and communicatively connected to the laser emitter, the controlling integrated circuit configured to detect the resistance variation of the metal circuit and control the laser emitter to be turned off when the resistance variation of the metal circuit exceeds a preset threshold [pars. 0076, 0081-83, 0086 and 0094].
As to claims 8-9, Bai also discloses a structure (figs. 2, 16-17, 30) that is use in a system that is implementing limitations such as, a collimating element 20 collimating beam expander between the laser emitter and the optical sheet (claim 8); and wherein the collimating element 20 collimating beam expander comprises a concave lens and a convex lens opposite to each other and spaced apart from each other having an outline or surface that curves inward/outward like the interior of a circle or sphere; the concave lens is between the laser emitter and the convex lens; the convex lens is between the concave lens and the optical sheet (claim 9).

As to claim 10, Bai also discloses wherein the first input terminal input end 321 and the first output terminal output end 322 are electrically coupled to the controlling integrated circuit the processor 40.
As to claim 11, Bai also discloses wherein the optical diffraction structure is a silicon dioxide film is a diffractive element [pars. 0003, 0007].
As to claims 12-14, Bai also discloses limitations such as, wherein a transparent protective film the transparent diffraction conductive film 31 is on a side of the metal circuit away from the substrate; the transparent protective film the transparent diffraction conductive film 31 is made of an electrically insulative material and configured to protect the metal circuit (claim 12); and wherein the protective structure further comprises a transparent conductive film the transparent diffraction conductive film 31 in the projection area, the transparent conductive film is on the surface of the substrate (claim 13); and  wherein the transparent conductive film the transparent diffraction conductive film 31 comprises plurality input ends 321 includes a second input terminal and plurality output ends includes 322 a second output terminal; the second input terminal and the second output terminal are electrically coupled to the controlling integrated circuit the processor 40, as can be seen in depicted drawing (figs. 9-11)[pars. 0086-91].
As to claim 15, Bai discloses a laser projection module Structure (figs. 1-94) includes/having depth camera, comprising: 
a laser projection module a laser projection module (100), the laser projection module comprising: 
a laser emitter a laser emitter 10 configured to emit laser beams; 
an optical sheet is a transparent material on which collimating element 20 includes a collimating incident surface 201 and diffractive element 30 includes a diffractive [par. 0110] configured to convert the laser beams from the laser emitter into a diffracted laser pattern, the optical sheet comprising: 
the laser projection module 100 (figs. 1-94) includes a piece of material (as transparent material) made to form part of a surface and/or a board into which instruments or controls or device/elements are set is a substrate, the substrate made of a transparent material [pars. 0007, 0076] and a collimating element 20 includes a collimating incident surface 201 and diffractive element 30 includes a diffractive incident surface 301 and a diffractive exit surface 302 [par. 0110] defining a projection area and protective cover 52 a non-projection area surrounding the projection area (i.e. diffractive exit surface 302) as can be seen in the depicted drawing (fig. 30); 
a protective structure is a protective cover 21/31/52 on a surface of the substrate, the protective structure comprising the transparent diffraction conductive film 31 may be any of indium tin oxide (ITO), Nano silver wire and metal silver wire anticipates a metal circuit in the non-projection area and surrounding the projection area [pars. 0076, 0091, 0170, 223] (figs. 1-2, 15]; and
wherein the metal circuit the Nano silver wire and metal silver wire (i.e. 31/32) anticipates comprises a first input terminal input end 321 and a first output terminal output end 322; the first input terminal input end 321 faces the first output terminal output end 322; the metal circuit the Nano silver wire and metal silver wire (i.e. 31/32) extends from the first input terminal input end 321 toward the first output terminal output end 322 in the non-projection area to surround the projection area, as can be seen in depicted drawing (figs. 2-11); and 
an optical diffraction structure (30) on a side of the substrate opposite to the surface, the optical diffraction structure configured to diffract the laser beams [pars. 0219]; and 
a processor 40 is a controlling integrated circuit electrically connected to the metal circuit Nano silver wire and metal silver wire [pars. 0076, 0091, 0170, 223] (figs. 1-2, 15] and communicatively connected to the laser emitter, the controlling integrated circuit configured to detect the resistance variation of the metal circuit and control the laser emitter to be turned off when the resistance variation of the metal circuit exceeds a preset threshold [pars. 0076, 0081-83, 0086 and 0094];
a receiver detection element 70/image collector 200 configured to receive the diffracted laser pattern projected by the laser projection module in a predetermined area; and 
a processor a processor 40 configured to process the diffracted laser pattern received by the receiver the detection element 70/image collector 200 to obtain a corresponding depth image [pars. 0165, 0167] (Bai, claim 12).

As to claim 16, Bai also discloses a structure (figs. 2, 16-17, 30) that is use in a system that is implementing limitations such as, a collimating element 20 collimating beam expander between the laser emitter and the optical sheet; the collimating element 20 collimating beam expander comprises a concave lens and a convex lens opposite to each other and spaced apart from each other having an outline or surface that curves inward/outward like the interior of a circle or sphere; the concave lens is between the laser emitter and the convex lens; the convex lens is between the concave lens and the optical sheet.
As to claim 17, Bai also discloses wherein the metal circuit the Nano silver wire and metal silver wire (i.e. 31/32) anticipates comprises a first input terminal input end 321and a first output terminal output end 322; the first input terminal is opposite to the first output terminal; the metal circuit extends from the first input terminal toward the first output terminal in the non-projection area to surround the projection area, as can be seen in depicted drawing (figs. 2-22); the first input terminal and the first output terminal are electrically coupled to the controlling integrated circuit the processor 40.
As to claim 18, Bai also discloses wherein the optical diffraction structure is a silicon dioxide film is a diffractive element [pars. 0003, 0007].
As to claim 19, Bai also discloses limitations such as, wherein the protective structure further comprises a transparent conductive film the transparent diffraction conductive film 31 in the projection area, the transparent conductive film is on the surface of the substrate (claim 13); and  wherein the transparent conductive film the transparent diffraction conductive film 31 comprises plurality input ends 321 includes a second input terminal and plurality output ends includes 322 a second output terminal; the second input terminal and the second output terminal are electrically coupled to the controlling integrated circuit the processor 40, as can be seen in depicted drawing (figs. 9-11)[pars. 0086-91].
As to claim 20, Bai discloses a laser projection module Structure (figs. 1-94) includes/having an electronic device 3000 (fig. 35), comprising: a housing (2000), the housing defining a light-transmitting area [pars 0121]; and the depth camera of claim 1 in the housing (2000), wherein the laser projection module laser projection module 100 and the receiver the detection element 70/image collector 200 are positioned corresponding to and aligning with the light-transmitting area included in the a laser emitter 10 of the laser projection module 100 [pars. 0121-123].

Response to Arguments
Applicant’s arguments/remarks, see pages 7-13, filed on 10/17/2022, with respect to the rejection(s) of claim(s) have been fully considered but are not persuasive. 

Applicant’s arguments: 

a) Applicant argues that The Office Action recites that claims 1-20 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Bai et al. (U.S. Patent Publication No. 2020/0004037A1, hereinafter "Bai"). Applicant respectfully disagrees. In response: Amended claim 1 recites in part: 

“………...wherein the metal circuit comprises a first input terminal and a first output terminal; the first input terminal is opposite to the first output terminal; the metal circuit extends from the first input terminal toward the first output terminal in the non-projection area to surround the projection area".

Examiner's response:

With respect to argument (a), it is respectfully pointed out to applicant that this argument is not persuasive because by applicant account the feature the newly amended independent claim 1 incorporated the limitations of the previously presented claim 2, as such, the newly amended independent claim 1 limitations is identical/similar to the previously presented claim 2.
Previously claim 2 was rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Bai and the Applicant has not provided any arguments or any factual evidence that suggest or obviate the examiner's position would not have been anticipated. It is respectfully pointed out to applicant that since the applicant has not argued the examiner’s position about the anticipation rejection regarding the previously presented claim 2, then it is respectfully pointed out to applicant that for the same reasons as discussed/presented in the rejection(s) of previous claim applicant’s argument(s) regarding/relating to newly amended claim 1 is not persuasive.

b) Applicant argues citing … Bai FIG. 15 and (See para. [0076]) that recites in part…… ………. 
that On page 3 of the Office Action, the examiner equates the transparent diffraction conductive film 21/31 or the protective cover 52 of Bai with the claimed metal circuit. 
However, on page 4 of the Office Action, the examiner equates the diffraction conductive electrode 32 of Bai with the claimed metal circuit. Applicant respectfully disagrees.


Examiner's response:

With respect to argument (b), it is respectfully pointed out to applicant that this argument is not persuasive because the functional recitation and/or limitation “a protective structure” in the claim is inherently provided by the function of any of the elements 21/32/52 to the surface to which is underneath substrate/object covered by the structure of the elements in order to protect and/or shelter the substrate/object as part of inherent associated function is functionally equivalent to a descriptive material “a protective structure”. As such, it is respectfully pointed out to applicant that this argument is not persuasive. 
In addition, Applicant is reminded that the teachings or suggestions of the prior art that have been used as evidence within a rejection of the claimed invention in view of the prior art under 35 U.S.C. 102 or 35 U.S.C. 103, as set forth by the Court, are to be evaluated and determined not just from one or more specifically identified quotes to individual sections of the text of the prior art document but are in fact to be evaluated and determined from all that the prior art document teaches or suggests, In re BODE et al, 193 USPQ 12 at 17 (CCPA, 1977), with some reliance on the knowledge of one of ordinary skill at the time the invention was made in order to provide an enabling disclosure, In re BODE et al, 193 USPQ 12 at 16 (CCPA, 1977). 
Further, “a metal circuit” considering BRI includes any material that is typically hard, shiny, malleable, fusible, and ductile, with good electrical and thermal conductivity (e.g., iron, gold, silver, copper, and aluminum, and alloys such as brass and steel) in this case, Nano wire silver wire and/or metal silver wire in a complete circular path that electricity flows through and/or in a complete route which an electric current can flow around is a metal circuit. 
In conclusion, it is noted that the applicant argument is not persuasive because the protective structure is inherent functional description of the metal circuit covering the surface underneath material/object having transparent property.

c) Applicant argues that …. in Bai, the diffraction conductive electrode 32 is an electrode on the transparent diffraction conductive film 31 and has very different functions from that of the transparent diffraction conductive film 31. 
Thus, applicant respectfully deems that the diffraction conductive electrode 32 cannot be equated with the claimed metal circuit. 
Bai discloses the diffraction conductive electrode 32 includes a diffraction input end 321 and a diffraction output end 322, instead of the transparent diffraction conductive film 21/31 including a diffraction input end 321 and a diffraction output end 322.


Examiner's response:

With respect to argument (c), it is respectfully pointed out to applicant that this argument is not persuasive because the combination of the structure of the diffraction conductive electrode 32 and the transparent diffraction conductive film 31 of any of indium tin oxide (ITO), Nano silver wire and metal silver wire anticipates the functional description of a protective structure comprising a metal circuit in the non-projection area and surrounding the projection area thus anticipates the limitation as detailed above.
For the purposes of clarity, considering the BRI surrounding only required that the material is all around a particular thing and/or constitute part of the environment of the substrate in this case, as such, since Bai structure depicted the limitation(s) as claimed the Bai structure is within the claimed limitations and thus it is respectfully pointed out to applicant that this argument is not persuasive.
In addition, it is respectfully pointed out to applicant that this argument is not persuasive because it is well settled that, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious and/or anticipated.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).


d) Applicant argues that Bai fails to disclose that the diffraction conductive electrode 32 or the transparent diffraction conductive film 31 extend from an input end toward an output end in a non-projection area to surround the projection area. 
Thus, Bai fails to disclose, teach or suggest "the metal circuit extends from the first input terminal toward the first output terminal in the non-projection area to surround the projection area" as recited in amended claim 1. 
Therefore, Bai fails to anticipate amended claim 1. 
Claims 3-6 and 20 depend from independent claim 1 and recite additional features. Therefore, applicant submits that claims 3-6 and 20 are also patentable. 
Amended claims 7 and 15 recite substantially similar features to those discussed above with respect to the patentability of claim 1. For the same reason as discussed in amended claim 1, amended claims 7 and 15 are submitted to be patentable over Bai under 35 U.S.C. 102(a). Allowance of claims 7 and 15 respectfully requested. 
Claims 8-14 depend from independent claim 7 and recite additional features. Therefore, applicant submits that claims 8-14 are also patentable. 
Claims 16-19 depend from independent claim 15 and recite additional features. Therefore, applicant submits that claims 16-19 are also patentable.

Examiner's response:

With respect to argument (d), it is respectfully pointed out to applicant that for the same reasons as discussed above in relation to arguments (a)-(c), applicant argument(s) regarding arguments (c)-(e) are not persuasive.
In addition, it is respectfully pointed out to applicant that these arguments are not persuasive because the argument(s) merely appear(s) to be arguing the functional aspect provided by the result of covering and in another arguing the positioning of the element metal circuit as surrounding projection area that would have being anticipated by structure of the system as a unit.
In conclusion, it is respectfully pointed out to applicant that these arguments are not persuasive, and Applicant has argued the patentability of independent claim 7 and 15, based solely upon the patentability of independent claim 1, and has presented no additional arguments exclusively pertaining to the claims, and further, since the applicant has not argued the examiner’s position about the rejection(s) regarding the dependent claims, in the previous Official action. The applicant has acquiesced, and as such, the limitation is within the scope and analysis of Bai system configuration as detailed above, considering the (BRI). Therefore, the argument/remarks for request for reconsideration does not appear to place the application in condition for allowance.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur R. Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ISIAKA O AKANBI/Primary Examiner, Art Unit 2886